December 21, 2007 BY EDGAR and FAX Mr. Karl Hiller Branch Chief US Securities and Exchange Commission 450 Fifth Street Washington DC20549-0405 Dear Sir: Re: Silver Standard Resources Inc. Form 20-F for year ended December 31, 2006 Filed March 15, 2007 File No.0-26424 We have received your letter of December 11, 2007 commenting on Form 20-F for the year ended December 31, 2006.Pursuant to our discussion with staff, the company was granted an extension for responses to January 15, 2008. If you require any further information, please contact the undersigned at (604) 484-0064. Yours truly, SILVER STANDARD RESOURCES INC. Per: “Tom S.Q. Yip” Tom S. Q. Yip Vice-President, Finance & CFO
